DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the annular surface of the gantry” and “a center point defined by the annular surface” and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 5 and 15, the specification does not describe “an annular surface of the gantry” nor “center point defined by said annular surface”.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by “a center point defined by said annular surface”.  A surface is two dimensional and can not defined a point which is one dimensional.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-9 and 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Friendrich (US 20100290586).
Regarding claim 1, Friendrich teaches a method of imaging an object using stationary computed tomography, said method comprising: 
positioning an object 17 on a stationary platform 29; 
encircling said object with a gantry 33 including x-ray sources 25 positioned at predetermined intervals along an annular surface (inner cylindrical surface of the housing 33, figure 3) of said gantry and x-ray detectors 15 positioned at predetermined intervals between each of said x-ray sources along said annular surface of said gantry (figure 2) so that each of said x-ray detectors is positioned diametrically opposite from one of said x-ray sources as measured through a center point (iso-center of the gantry, figures 2 and 3) defined by said annular surface to receive an x-ray beam from said one of said x-ray sources thereby defining a symmetrical sampling pattern with respect to said object (figure 2-3); and 
activating one or more of said x-ray sources so that x-ray beams are projected from said one or more of said x-ray sources at said object and said x-ray detectors (figure 2, para 47).
Regarding claim 2, Friendrich teaches activating each of said one or more of said x-ray sources in a predetermined sequential order (para 47); and positioning a collimator adjacent to a point of exit of said x-ray beam from each of said one or more of said x-ray sources prior to activating it so that said x-ray beam passes through an opening defined in said collimator before striking said object (static system, para 59). 
Regarding claim 3, Friendrich teaches collecting raw image data from said x-ray detectors; and converting said raw image data to a digital image of said object (para 57).
Regarding claim 4, Friendrich teaches activating a plurality of source spots on each of said one or more of said x-ray sources in a predetermined sequential order; and positioning a collimator adjacent to a point of exit of said x-ray beam from each of said plurality of source spots on each of said one or more of said x-ray sources prior to activating it so that said x-ray beam passes through an opening defined in said collimator before striking said object (see above).

a platform for supporting an object to be imaged using said system; 
a gantry including a body that defines an internal volume and is configured to substantially surround said platform and said object positioned within said internal volume during operation of said system; 
x-ray sources positioned at predetermined intervals along an annular surface said gantry, each of said x-ray sources configured to project an x-ray beam at said object; and 
x-ray detectors positioned at predetermined intervals between each of said x-ray sources along said annular surface said gantry so that each of said x-ray detectors is positioned diametrically opposite from one of said x-ray sources as measured through a center point defined by said annular surface to receive said x-ray beam from one of said x-ray sources said x-ray detectors including means for converting said x-ray beam to raw image data; wherein said platform, said gantry, said x-ray sources, said x-ray detectors are constructed to be stationary during operation of said system (para 50, figure 2) and said x-ray sources and said x-ray detectors are positioned on said gantry so that said raw image data is collected over a symmetric sampling pattern with respect to said object (see above).
Regarding claim 6, Friendrich teaches one or more microprocessors configured to control said x-ray sources and to process said raw image data and a data storage device configured to store instructions, which upon execution by said microprocessor, control said x-ray sources to perform acts of adjusting settings of said x-ray sources including activating and deactivating said x-ray sources and process said raw image data by converting said raw image data to a digital image of said object (para 47).
Regarding claim 7, Friendrich teaches said x-ray sources include cold-cathode multi-spot arrays (para 50).
Regarding claim 8, Friendrich teaches said x-ray sources and said x-ray detectors have a curvilinear shape (figure 2 and 4).
Regarding claim 9, Friendrich teaches said x-ray detectors are flat panel two-dimensional arrays (figure 2). 

Regarding claim 14, Friendrich teaches said system includes three opposing pairs of x-ray sources and x-ray detectors positioned at 120 degrees apart from center line to center line along said gantry (figure 2).
Claim(s) 1, 5 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baek et al. (US 20150016587).
Regarding claims 1, 5 and 15, Baek teaches a stationary computed tomography system comprising: a gantry 110 including a body that defines an internal volume and is configured to substantially surround a stationary surface 120 and an object positioned on said stationary surface and within said internal volume during operation of said system; x-ray sources 101 positioned at predetermined intervals along a perimeter plane (the x-ray source are positioned along the tube, curved plane,  of the gantry) said body of said gantry, each of said x-ray sources configured to project an x-ray beam at said object; x-ray detectors 104 positioned at predetermined intervals between each of said x-ray sources along a perimeter plane (the detectors are positioned along the tube, curved plane,  of the gantry) said body of said gantry so that each of said x-ray detectors is positioned to receive said x-ray beam from one of said x-ray sources, said x-ray detectors including means for converting said x-ray beam to raw image data; 
one or more collimators 102 movably positioned adjacent to one of said x-ray sources and between one of said x-ray sources and an object so that said x-ray beam passes through said one or more collimators before passing through said object during operation of said system.
an x-ray control module including a microprocessor configured to control said x-ray sources and a data storage device configured to store instructions, which upon execution by said microprocessor, control said x-ray control module to perform acts of adjusting settings of said x-ray sources including activating and deactivating said x-ray sources; and an image module including a microprocessor .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friendrich in view of Tamura et al. (US 20150305697) or Baek.
Regarding claim 10, Friendrich fails to teach one or more collimators movably positioned adjacent to one of said x-ray sources and between one of said x-ray sources and an object so that said x-ray beam passes through said one or more collimators before passing through said object during operation of said system.
Tamura teaches a rotatable collimator 21 or 27 (also Baek, see above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the CT of Friendrich with the collimator as taught by Tamura or Baek, since it would reduce overall patient exposure and/or better beam formation.
Regarding claim 11, Friendrich fails to teach said one or more collimators include multiple layers of gratings. 
Multiple layered collimator is known.
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friendrich as modified by Tamura et al. (US 20150305697) further in view of Sodickson et al (US 20160007938).
Regarding claim 12, Friendrich fails to teach teaches mechanisms joined with one or more of said multiple layers of gratings of said one or more collimators; and a piezoelectric control joined with said mechanisms so that when activated said mechanisms move thereby causing one or more of said multiple layers of gratings of said one or more collimators to move. 
Sodickson teaches a piezoelectric collimator is known (see para 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the collimator of Tamura with the piezeoelectric control as taught by Sodickson, since it would provide better collimator movement.
Regarding claim 15, Friendrich teaches a stationary computed tomography system comprising: a gantry including a body that defines an internal volume and is configured to substantially surround a stationary surface and an object positioned on said stationary surface and within said internal volume during operation of said system; x-ray sources positioned at predetermined intervals along said body of said gantry, each of said x-ray sources configured to project an x-ray beam at said object; x-ray detectors positioned at predetermined intervals between each of said x-ray sources along said body of said gantry so that each of said x-ray detectors is positioned to receive said x-ray beam from one of said x-ray sources, said x-ray detectors including means for converting said x-ray beam to raw image data; 
an x-ray control module including a microprocessor configured to control said x-ray sources and a data storage device configured to store instructions, which upon execution by said microprocessor, control said x-ray control module to perform acts of adjusting settings of said x-ray sources including activating and deactivating said x-ray sources; and an image module including a microprocessor configured to process said raw image data and a data storage device configured to store instructions, which upon execution by said microprocessor, control said image module to perform acts of converting 
However Friendrich fails to teach one or more collimators movably positioned adjacent to one of said x-ray sources and between one of said x-ray sources and an object so that said x-ray beam passes through said one or more collimators before passing through said object during operation of said system.
Tamura teaches a rotatable collimator 21 or 27 (also Baek, see above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the CT of Friendrich with the collimator as taught by Tamura or Baek, since it would reduce overall patient exposure and/or better beam formation.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friendrich as modified by Tamura et al. (US 20150305697) further in view of Sodickson et al (US 20160007938).
Regarding claim 16, Tamura fails to teach mechanisms joined with portions of said one or more collimators; and a piezoelectric control joined with said mechanisms so that when activated said mechanisms move thereby causing one or more of said portions of said one or more collimators to move. 
Sodickson teaches a piezoelectric collimator is known (see para 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the collimator of Tamura with the piezeoelectric control as taught by Sodickson, since it would provide better collimator movement.
Regarding claim 17, Friendrich teaches said microprocessor of said x-ray control module is configured to control said piezoelectric control (CT system).
Regarding claim 18, Friendrich teaches said x-ray sources include cold-cathode multi-spot arrays (see above).
Regarding claim 19, Friendrich teaches said x-ray sources and said x-ray detectors have a curvilinear shape (see above).
.
Response to Arguments
Applicant's arguments filed 9/9/2020 have been fully considered but they are not persuasive.
The applicant asserts that Friendrich teaches the imaging source positioned on an annular plane on one side and the detector is positioned on a separate annular plane on another side.  The examiner disagrees.  Friendrich in figure 3 shows that there is only one interior surface of the gantry/housing 33 and such that the source 25 and detector 15 are positioned along the same interior cylindrical surface of the gantry.  Further the claimed invention does not require nor define any spatial dimension/direction of the arrangement of the source and detector along the gantry.  The position of the source and detector is clearly shown at view point from a patient entrance of the gantry as shown in the figure 2.  Thus, Friendrich still read on the claimed limitation and the applicant’s assertion is not persuasive. 
Similarly, Baek teaches a gantry 110 having a cylindrical interior surface and the source 101 and the detector 104 are positioned along the cylindrical interior surface of the gantry.  Thus, Baek still read on the claimed position of the source and detector by the interior of the cylindrical surface of the gantry and also read on a view from a patient entering direction of the gantry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884